Exhibit 10.4

EXECUTION VERSION



 

--------------------------------------------------------------------------------



DEPOSITARY AGREEMENT
 
Dated as of May 12, 2009
 
among
 
HLI OPERATING COMPANY, INC.,


HAYES LEMMERZ FINANCE LLC – LUXEMBOURG S.C.A.,


DEUTSCHE BANK AG NEW YORK BRANCH,
as DIP Administrative Agent




and




DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Depositary


 


 


 

--------------------------------------------------------------------------------



 





--------------------------------------------------------------------------------


 


Table of Contents
 

 
Page
   
ARTICLE I DEFINITIONS
2
     Section 1.1
Capitalized Terms
2
     Section 1.2
Construction
2
     Section 1.3
Definitions
2
     Section 1.4
Uniform Commercial Code
5
     
ARTICLE II THE DEPOSITARY; ESTABLISHMENT OF COLLATERAL ACCOUNTS
5
     Section 2.1
The Depositary
5
     Section 2.2
Establishment of Collateral Accounts
5
     Section 2.3
Security Interests
6
     Section 2.4
Collateral Accounts Maintained as UCC “Securities Accounts”
6
     Section 2.5
Jurisdiction of Depositary
7
     Section 2.6
Degree of Care; Liens
7
     Section 2.7
Subordination of Lien; Waiver of Set-Off
7
     Section 2.8
No Other Agreements
7
     Section 2.9
Notice of Adverse Claims
8
     Section 2.10
Rights and Powers of the DIP Administrative Agent
8
     Section 2.11
Termination
8
     
ARTICLE III THE COLLATERAL ACCOUNTS
8
     Section 3.1
The Collateral Accounts
8
     Section 3.2
U.S. Borrower Dollar Collateral Account
8
     Section 3.3
Luxembourg Borrower Dollar Collateral Account
9
     Section 3.4
Luxembourg Borrower Euro Collateral Account
10
     Section 3.5
Permitted Investments
11
     Section 3.6
Disposition of Collateral Accounts Upon the Debt Termination Date
11
     Section 3.7
Collateral Account Balance Statements
12
     Section 3.8
Default Events and DIP Loan Maturity Date
12
     
ARTICLE IV DEPOSITARY
12
     Section 4.1
Powers and Immunities
12
     Section 4.2
Reliance by Depositary
13
     Section 4.3
Court Orders
13
     Section 4.4
Resignation or Removal
13
     
ARTICLE V EXPENSES; INDEMNIFICATION; FEES
14
     Section 5.1
Expenses
14
     Section 5.2
Indemnification
14
     Section 5.3
Fees
14

 
 

--------------------------------------------------------------------------------


 
 
Table of Contents
(continued)
 

   
 Page
     
ARTICLE VI MISCELLANEOUS
15
     Section 6.1
Amendments; Etc.
15
     Section 6.2
Addresses for Notices
15
     Section 6.3
Governing Law
16
     Section 6.4
Headings
16
     Section 6.5
No Third Party Beneficiaries
16
     Section 6.6
No Waiver
16
     Section 6.7
Severability
16
     Section 6.8
Successors and Assigns
16
     Section 6.9
Execution in Counterparts
16
     Section 6.10
Force Majeure
16
     Section 6.11
Patriot Act
17
     Section 6.12
Effect of this Depositary Agreement
17
     

 
SCHEDULE
 
Schedule I    -    Payment Instructions
 
EXHIBIT
 
Exhibit A      -    Form Of Withdrawal Certificate
 

 

--------------------------------------------------------------------------------


 
This DEPOSITARY AGREEMENT (this “Depositary Agreement”) dated as of May 12,
2009, among HLI Operating Company, Inc., a Delaware corporation (the “U.S.
Borrower”), and Hayes Lemmerz Finance LLC - Luxembourg S.C.A., a société en
commandite par actions organized under the laws of the Grand Duchy of Luxembourg
(the “Luxembourg Borrower” and, together with the U.S. Borrower, the
“Borrowers”), Deutsche Bank AG New York Branch in its capacity as DIP
Administrative Agent for the DIP Lenders (together with its successors and
permitted assigns in such capacity, the “DIP Administrative Agent”), and
Deutsche Bank Trust Company Americas, in its capacity as bank and as securities
intermediary (together with its successors and permitted assigns in such
capacity, the “Depositary”).


RECITALS
 
WHEREAS, the Borrowers entered into the Second Amended and Restated Credit
Agreement, dated as of May 30, 2007 (the “Second Amended and Restated Credit
Agreement”), among the Borrowers, Hayes Lemmerz International, Inc., a Delaware
corporation (“Holdings”), the Lenders and Issuers (in each case as defined
therein) party thereto, Citicorp North America, Inc. (“CNAI”), as administrative
agent for the Lenders and the Issuers (in such capacity, and as agent for the
Secured Parties under the other Loan Documents, the “Prepetition Administrative
Agent”), Deutsche Bank Securities Inc., as Syndication Agent, CNAI, as
Documentation Agent, and Citigroup Global Markets Inc. and Deutsche Bank
Securities Inc., as Joint Book-Running Lead Managers and Joint Lead Arrangers,
as amended by Amendment No. 1, dated as of January 30, 2009 (“Amendment No. 1”),
among the Borrowers, Holdings and the Prepetition Administrative Agent on behalf
of each Lender executing a Lender Consent (as defined therein); and
 
WHEREAS, contemporaneously with the execution and delivery of this Depositary
Agreement, the Borrowers and Holdings entered into an Amendment No. 2 to the
Second Amended and Restated Credit Agreement, dated as of May 12, 2009
(“Amendment No. 2”, together with Amendment No.1 and the Second Amended and
Restated Credit Agreement, the “Amended Credit Agreement”), among the Borrowers,
Holdings, each Lender (as defined in the Existing Credit Agreement referred to
therein) party thereto, each DIP Lender (as defined therein), Deutsche Bank AG
New York Branch, as administrative agent for the DIP Lenders and Deutsche Bank
Securities Inc. and General Electric Capital Corporation, as Joint Book-Running
Lead Managers, Joint Lead Arrangers and Joint Syndication Agents with respect to
the DIP Facilities referred to therein and Deutsche Bank Securities Inc., as
Documentation Agent with respect to the DIP Facilities referred to therein;
 
WHEREAS, the DIP Administrative Agent desires the Depositary to hold and
administer the various accounts established pursuant to this Depositary
Agreement and moneys deposited and Permitted Investments held therein in
accordance with the terms of this Depositary Agreement;
 
WHEREAS, it is a condition precedent to the incurrence of the DIP Effective Date
that this Depositary Agreement shall have been executed and delivered by each of
the parties hereto;
 
WHEREAS, this is the Depositary Agreement referred to in Amended Credit
Agreement and the Interim Order;
 
NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
 

--------------------------------------------------------------------------------




ARTICLE I
 
DEFINITIONS
 
Section 1.1       Capitalized Terms.  Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to them in the Amended Credit
Agreement.
 
Section 1.2       Construction.  For all purposes of this Depositary Agreement,
except as otherwise expressly provided or unless the context otherwise requires:
 
(a)           all terms defined in this Article have the meanings assigned to
them in this Article, and include the plural as well as the singular;
 
(b)           all references in this Depositary Agreement to designated
“Articles,” “Sections,” “Schedules”, “Exhibits” and other subdivisions are to
the designated Articles, Sections, Schedules, Exhibits and other subdivisions of
this Depositary Agreement;
 
(c)           the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Depositary Agreement as a whole and not to any
particular Article, Section or other subdivision;
 
(d)           unless otherwise expressly specified, any agreement, contract or
document defined or referred to herein shall mean such agreement, contract or
document as in effect as of the date hereof, as the same may thereafter be
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof and of the DIP Loan Documents and including
any agreement, contract or document in substitution or replacement of any of the
foregoing;
 
(e)           unless the context clearly intends to the contrary, pronouns
having a masculine or feminine gender shall be deemed to include the other;
 
(f)           any reference to any Person shall include its successors and
assigns;
 
(g)           any reference to a “written instruction”, “written direction”,
“written consent”, “written notice” or other similar phrases requiring a writing
shall mean a written instruction, written direction, written consent, written
notice or other writing meeting the requirements of Section 6.2; and
 
(h)           all references herein to “include” or “including” shall be deemed
to be followed by the words “without limitation”
 
Section 1.3       Definitions.  As used in this Depositary Agreement, the
following terms shall have the following meanings:
 
“Account Collateral” means U.S. Borrower Account Collateral and Luxembourg
Borrower Account Collateral.
 
“Adjusted Budget” shall mean, on any date, the then-applicable 13-Week Budget,
as adjusted (on a reasonable basis and in good faith) to permit a cumulative
adverse deviation of no greater than 10%, and as further adjusted with the
consent of the Requisite DIP Lenders.
 
 
- 2 -

--------------------------------------------------------------------------------


 
“Available Cash” means, on any date of determination, cash on hand of the
Obligors available for the payment of expenses of the Obligors included in the
Adjusted Budget (for purposes of clarity, it is understood and agreed that
"Trapped Cash" as set forth in the 13-Week Budget shall not be included in
determining Available Cash).
 
“Collateral Accounts” has the meaning set forth in Section 2.2.
 
“Debt Termination Date” means the date on which (i) all Secured DIP Obligations,
other than contingent liabilities and obligations which are unasserted at such
date, have been paid and satisfied in full (or legally defeased in full in
accordance with the express terms and conditions of the related DIP Loan
Documents and other governing documentation) and (ii) all commitments to extend
credit of the DIP Lenders under the DIP Loan Documents have been terminated.
 
“Default Event” means a Default or an Event of Default.
 
“DIP Administrative Agent Payment Account” means the account specified on
Schedule I under the caption “DIP Administrative Agent Payment Account”, or such
other account as may be specified by the DIP Administrative Agent in a written
notice to the Depositary.
 
“Financial Assets” has the meaning set forth in Section 2.4.
 
“Indemnified Depositary Party” has the meaning set forth in Section 5.2.
 
“Lien” means any mortgage, lien, pledge, charge, encumbrance or other security
interest or any preferential arrangement that has the practical effect of
creating a security interest.
 
“Luxembourg Borrower Account Collateral” has the meaning set forth in Section
2.3(b).
 
“Luxembourg Borrower Dollar Collateral Account” has the meaning set forth in
Section 2.2(b).
 
“Luxembourg Borrower Dollar Payment Account” means the account specified on
Schedule I under the caption “Luxembourg Borrower Dollar Payment Account”, or
such other account as may be specified by the Luxembourg Borrower in a written
notice to the Depositary.
 
“Luxembourg Borrower Euro Collateral Account” has the meaning set forth in
Section 2.2(c).
 
“Luxembourg Borrower Euro Payment Account” means the account specified on
Schedule I under the caption “Luxembourg Borrower Euro Payment Account”, or such
other account as may be specified by the Luxembourg Borrower in a written notice
to the Depositary.
 
“Luxembourg Borrower Permitted Expenses” means, with respect to the Luxembourg
Borrower and its Subsidiaries (a) transactions costs, fees and expenses with
respect to the DIP Loan Documents (to the extent payment thereof is not
otherwise made in accordance with Section 3.2(c)(first), 3.3(c)(first) or
3.4(c)(first)); (b) Specified Expenses in accordance with the Adjusted Budget,
the DIP Loan Documents and the Orders and (c) to the extent not included in
clause (b), administrative costs of the Cases and claims or amounts approved by
the Bankruptcy Court.


“Moody’s” means Moody’s Investors Service, a division of Dun & Bradstreet
Corporation.
 
 
- 3 -

--------------------------------------------------------------------------------


 
“New York UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York.
 
“Permitted Investments” of any Person means:
 
(a) securities issued or fully guaranteed or insured by the United States
government or any agency thereof;
 
(b) certificates of deposit, eurodollar time deposits, overnight bank deposits
and bankers’ acceptances of any DIP Lender or any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies (fully protected against
currency fluctuations) that, at the time of acquisition, are rated at least
“A-1” by S&P or “P-1” by Moody’s;
 
(c) commercial paper of an issuer rated at least “A-1” by S&P or “P-1” by
Moody’s; and
 
(d) shares of any money market fund that (i) has at least 95% of its assets
invested continuously in the types of investments referred to in clauses (a),
(b) and (c) above, (ii) has net assets of not less than $500,000,000 and
(iii) is rated at least “A-1” by S&P or “P-1” by Moody’s;
 
provided, however, that the maturities of all obligations of the type specified
in clauses (i) through (iv) above shall not exceed 90 days.
 
“S&P” means Standard & Poor’s Ratings Services.
 
“Secured DIP Obligations” means the Domestic DIP Obligations and the Foreign DIP
Obligations.
 
“Specified Expenses” of either Borrower, on any date of determination,  means
expenses of the Obligors of the type that would be included (reasonably and in
good faith) in the following line items of the Adjusted Budget: (a) “Total
Disbursements” and (b) “Total Restructuring Costs”. Specified Expenses shall
exclude (to the extent included) any payments with respect to Indebtedness
outstanding prior to the Petition Date (including Prepetition Obligations)
except to the extent expressly permitted by the Orders.
 
“Subject Transfer Date” means any Business Day of a week in respect of which a
Withdrawal Certificate is delivered in accordance with this Depositary Agreement
as specified in such Withdrawal Certificate.
 
“Trigger Event Date” has the meaning set forth in Section 3.8(a).
 
“U.S. Borrower Account Collateral” has the meaning set forth in Section 2.3(a).
 
“U.S. Borrower Dollar Collateral Account” has the meaning set forth in Section
2.2(a).

“U.S. Borrower Payment Account” means the account specified on Schedule I under
the caption “U.S. Borrower Payment Account”, or such other account as may be
specified by the U.S. Borrower in a written notice to the Depositary.
 
“U.S. Borrower Permitted Expenses” means, with respect to the U.S. Borrower and
its Subsidiaries (a) transactions costs, fees and expenses with respect to the
DIP Loan Documents (to the
 
 
- 4 -

--------------------------------------------------------------------------------


 
extent payment thereof is not otherwise made in accordance with Section
3.2(c)(first), 3.3(c)(first) or 3.4(c)(first)); (b) Specified Expenses in
accordance with the Adjusted Budget, the DIP Loan Documents and the Orders and
(c) to extent not included in clause (b), administrative costs of the Cases and
claims or amounts approved by the Bankruptcy Court.
 
“Withdrawal Certificate” means a certificate in the form of Exhibit A signed by
an Authorized Officer of each of the Borrowers which satisfies, when applicable,
the express requirements of this Depositary Agreement.
 
Section 1.4       Uniform Commercial Code.  All terms defined in the New York
UCC shall have the respective meanings given to those terms in the New York UCC.
 
ARTICLE II

 
THE DEPOSITARY; ESTABLISHMENT OF COLLATERAL ACCOUNTS
 
Section 2.1       The Depositary.  (a)  The Depositary hereby agrees to act as a
bank (within the meaning of Section 9-102(a)(8) of the New York UCC) and as a
securities intermediary (within the meaning of Section 8-102(1)(14) of the New
York UCC) and to accept all cash, payments, other amounts and Permitted
Investments to be delivered to or held by the Depositary pursuant to the terms
of this Depositary Agreement and the other DIP Loan Documents.  The Depositary
shall hold and maintain the Collateral Accounts during the term of this
Depositary Agreement and shall treat the Collateral Accounts and the cash,
instruments and Permitted Investments in the Collateral Accounts as monies,
instruments and securities pledged by each of the Borrowers to the DIP
Administrative Agent for the benefit of the DIP Lenders, in accordance with the
provisions of this Depositary Agreement.  The Depositary does not assume and
shall not be deemed to have assumed any obligation toward or relationship of
agency or trust with or for either of the Borrowers.
 
(b)           Neither Borrower shall assert any claims against or to monies held
in the Collateral Accounts, as third party beneficiaries or otherwise, except
the right of such Borrower to receive or make requisitions of monies held in the
Collateral Accounts, as permitted by this Depositary Agreement, and the right of
the Borrowers to direct the investment of monies held in the Collateral Accounts
as permitted by Section 3.5.
 
Section 2.2       Establishment of Collateral Accounts.  The Depositary hereby
agrees and confirms that it has established the following accounts (the
“Collateral Accounts”) in the name of the U.S. Borrower (in the case of the U.S.
Borrower Dollar Collateral Account) and the Luxembourg Borrower (in the case of
the Luxembourg Borrower Dollar Collateral Account and the Luxembourg Borrower
Euro Collateral Account) as special, segregated accounts, which shall be
maintained at all times until the termination of this Depositary Agreement:

 
(a)           a Collateral Account (account no. 01419647 FCT: PORT S42528.1)
entitled “U.S. Borrower Dollar Collateral Account” (the “U.S. Borrower Dollar
Collateral Account”);
 
(b)           a Collateral Account (account no. 01419647 FCT: PORT S42528.2)
entitled “Luxembourg Borrower Dollar Collateral Account” (the “Luxembourg
Borrower Dollar Collateral Account”); and
 
(c)           a Collateral Account (account no. 959104100) entitled “Luxembourg
Borrower Euro Collateral Account” (the “Luxembourg Borrower Euro Collateral
Account”).
 
 
- 5 -

--------------------------------------------------------------------------------


 
 
For administrative purposes, additional accounts within the Collateral Accounts
may be established and created by the Depositary from time to time in accordance
with this Depositary Agreement, each of which shall be, and be treated as, a
Collateral Account.
 
Section 2.3       Security Interests.  (a)   As collateral security for the
prompt and complete payment and performance when due of all Secured DIP
Obligations, the U.S. Borrower hereby pledges, assigns, hypothecates and
transfers to the DIP Administrative Agent for the benefit of the DIP Lenders and
grants to the DIP Administrative Agent for the benefit of the DIP Lenders a Lien
on and security interest in and to all of such Borrower’s right, title and
interest in (i) the U.S. Borrower Dollar Collateral Account and (ii) all cash,
instruments, investment property, securities, “security entitlements” (as
defined in Section 8-102(a)(14) of the New York UCC) and Financial Assets at any
time on deposit in or credited to such Collateral Account, including all income,
earnings and distributions thereon and all proceeds, products and accessions of
and to any and all of the foregoing, including whatever is received or
receivable upon any collection, exchange, sale or other disposition of any of
the foregoing and any property into which any of the foregoing is converted,
whether cash or non-cash proceeds, and any and all other amounts paid or payable
under or in connection with any of the foregoing (collectively, the “U.S.
Borrower Account Collateral”).
 
(b)           As collateral security for the prompt and complete payment and
performance when due of all Foreign Secured DIP Obligations, the
Luxembourg  Borrower hereby pledges, assigns, hypothecates and transfers to the
DIP Administrative Agent for the benefit of the DIP Lenders and grants to the
DIP Administrative Agent for the benefit of the DIP Lenders a Lien on and
security interest in and to all of such Borrower’s right, title and interest in
(i) the Luxembourg Borrower Dollar Collateral Account and the Luxembourg
Borrower Euro Collateral Account and (ii) all cash, instruments, investment
property, securities, “security entitlements” (as defined in Section
8-102(a)(14) of the New York UCC) and Financial Assets at any time on deposit in
or credited to such Collateral Accounts, including all income, earnings and
distributions thereon and all proceeds, products and accessions of and to any
and all of the foregoing, including whatever is received or receivable upon any
collection, exchange, sale or other disposition of any of the foregoing and any
property into which any of the foregoing is converted, whether cash or non-cash
proceeds, and any and all other amounts paid or payable under or in connection
with any of the foregoing (collectively, the “Luxembourg Borrower Account
Collateral”).
 
(c)           The Depositary shall not be responsible to take any action to
perfect the Lien of the DIP Administrative Agent for the benefit of the DIP
Lenders in and to the Collateral Accounts and the other Account Collateral
except through the performance of its express obligations hereunder or upon the
written direction of the DIP Administrative Agent.

 
Section 2.4      Collateral Accounts Maintained as UCC “Securities
Accounts”.  The Depositary and the Borrowers agree that (i) each Collateral
Account is and will be maintained as a “securities account” (within the meaning
of Section 8-501 of the New York UCC); (ii) the U.S. Borrower (in the case of
the U.S. Borrower Dollar Collateral Account) and the Luxembourg Borrower (in the
case of the Luxembourg Borrower Dollar Collateral Account and the Luxembourg
Borrower Euro Collateral Account) is the “entitlement holder” (within the
meaning of Section 8-102(a)(7) of the New York UCC) in respect of the “financial
assets” (within the meaning of Section 8-102(a)(9) of the New York UCC, the
“Financial Assets”) credited to such Collateral Accounts; (iii) each item of
property (including a security, security entitlement, investment property,
instrument or obligation, share, participation, interest or other property
whatsoever) credited to any Collateral Account shall be treated as a Financial
Asset and (iv) all Financial Assets in registered form or payable to or to the
order of and credited to any Collateral Account shall be registered in the name
of, payable to or to the order of, or specially endorsed to, the Depositary or
in blank, or credited to another securities account maintained in the name of
the Depositary, and in no
 
 
- 6 -

--------------------------------------------------------------------------------


 
case will any Financial Asset credited to any Collateral Account be registered
in the name of, payable to or to the order of, or endorsed to, either Borrower
except to the extent the foregoing have been subsequently endorsed by such
Borrower to the Depositary or in blank.  Until this Agreement shall terminate in
accordance with the terms hereof, the DIP Administrative Agent shall have
“control” (within the meaning of Section 8-106(d)(2) of the New York UCC) of the
Collateral Accounts and the Borrowers’ “security entitlements” (within the
meaning of Section 8-102(a)(17) of the New York UCC) with respect to the
Financial Assets credited to the relevant Collateral Account, to the exclusion
of the Borrowers.  All property delivered to the Depositary pursuant to this
Depositary Agreement will be promptly credited to the Collateral Accounts.  Each
Borrower hereby irrevocably directs, and the Depositary hereby agrees, that the
Depositary will comply with all “entitlement orders” within the meaning of
Section 8-102(a)(8) of the New York UCC originated by the DIP Administrative
Agent regarding each Collateral Account and any Financial Asset therein without
the further consent of either Borrower or any other Person.  In the case of a
conflict between any instruction or order originated by the DIP Administrative
Agent and any instruction or order originated by any other Person, the
instruction or order originated by the DIP Administrative Agent shall
prevail.  The Depositary shall not change the name or account number of any
Collateral Account without the prior written consent of the DIP Administrative
Agent.
 
Section 2.5       Jurisdiction of Depositary.  The parties hereto agree that,
for purposes of the New York UCC, notwithstanding anything to the contrary
contained in any other agreement relating to the establishment and operation of
the Collateral Accounts, the jurisdiction of the Depositary is the State of New
York and the laws of the State of New York govern the establishment and
operation of the Collateral Accounts.
 
Section 2.6       Degree of Care; Liens.  The Depositary shall exercise the same
degree of care in administering the funds held in the Collateral Accounts and
the investments purchased with such funds in accordance with the terms of this
Agreement as the Depositary exercises in the ordinary course of its day-to-day
business in administering other funds and investments for its own account and as
required by applicable law.  The Depositary is not party to and shall not
execute and deliver, or otherwise become bound by, any agreement under which the
Depositary agrees with any Person other than the DIP Administrative Agent to
comply with entitlement orders or instructions originated by such Person
relating to any of the Collateral Accounts or the security entitlements that are
the subject of this Depositary Agreement.  The Depositary shall not grant any
lien, pledge or security interest in any Financial Asset that is the subject of
any security entitlement that is the subject of this Depositary Agreement.

Section 2.7       Subordination of Lien; Waiver of Set-Off.  In the event that
the Depositary has or subsequently obtains by agreement, operation of law or
otherwise a Lien in any Collateral Account, any security entitlement carried
therein or credited thereto or any Financial Asset that is the subject of any
such security entitlement, the Depositary agrees that such Lien shall (except to
the extent provided in the last sentence of this Section 2.7) be subordinate to
the Lien of the DIP Administrative Agent.  The Financial Assets standing to the
credit of the Collateral Accounts will not be subject to deduction, set-off,
banker’s lien, or any other right in favor of any Person other than the DIP
Administrative Agent (except to the extent of returned items and chargebacks
either for uncollected checks or other items of payment and transfers previously
credited to one or more of the Collateral Accounts, and each Borrower and the
DIP Administrative Agent hereby authorize the Depositary to debit the relevant
Collateral Account(s) for such amounts).
 
Section 2.8       No Other Agreements.  None of the Depositary, the DIP
Administrative Agent or either of the Borrowers has entered or will enter into
any agreement with respect to any Collateral Account or any security
entitlements or any Financial Assets carried in or credited to any Collateral
Account, other than this Depositary Agreement, the other DIP Loan Documents and
customary agreements required to establish the Collateral Accounts that are not
inconsistent with this Depositary Agreement.
 
- 7 -

--------------------------------------------------------------------------------


 
Section 2.9       Notice of Adverse Claims.  The Depositary hereby represents
that, except for the claims and interests of the DIP Administrative Agent and
the relevant Borrower in each of the Collateral Accounts, the Depositary (a) as
of the date of this Depositary Agreement, has no knowledge of, and has received
no notice of, and (b) as of each date on which any Collateral Account is
established pursuant to this Depositary Agreement, has received no notice of,
any claim to, or interest in, any Collateral Account or in any security
entitlement or Financial Asset carried therein or credited thereto.  If any
Person asserts any Lien (including any writ, garnishment, judgment, warrant of
attachment, execution or similar process) against any Collateral Account or in
any security entitlement or Financial Asset carried therein or credited thereto,
the Depositary will promptly notify the DIP Administrative Agent and the
Borrowers thereof.
 
Section 2.10     Rights and Powers of the DIP Administrative Agent.  The rights
and powers granted to the DIP Administrative Agent by the DIP Lenders have been
granted in order to perfect their Lien in the Collateral Accounts and the
security entitlements and financial assets carried therein or credited thereto.
 
Section 2.11      Termination.  This Depositary Agreement shall remain in full
force and effect until and shall terminate on the Debt Termination Date.
 
ARTICLE III

 
THE COLLATERAL ACCOUNTS
 
Section 3.1       The Collateral Accounts.  Deposits to and transfers from the
Collateral Accounts shall be made in accordance with the provisions of Sections
3.2., 3.2 and 3.4.  Transfers from each Collateral Account (or certain of them
as elected by the relevant Borrowers) on each Subject Transfer Date in
accordance with a duly completed Withdrawal Certificate relating to such Subject
Transfer Date delivered on or prior to 5:00p.m. (New York time) two (2) Business
Days prior to such Subject Transfer Date.  There shall be no more than two (2)
Subject Transfer Dates in any week.


Section 3.2       U.S. Borrower Dollar Collateral Account.
 
(a)  The following amounts shall be deposited in the U.S. Borrower Dollar
Collateral Account directly, or if received by the U.S. Borrower, as soon as
practicable upon receipt:
 
(i)           all proceeds of New Money DIP Term Loans borrowed by the U.S.
Borrower under the Amended Credit Agreement except as otherwise provided in
clause (A) or clause (B) of the immediately succeeding sentence; and
 
(ii)           all interest income on Permitted Investments attributable to the
U.S. Borrower Dollar Collateral Account.
 
The proceeds of New Money DIP Term Loans borrowed by the U.S. Borrower and
applied to the payment of fees, costs and expenses of the DIP Administrative
Agent, the Depositary and the DIP Lenders or other costs and expenses
attributable to the Amended Credit Agreement on the DIP Effective Date in
accordance with the Amended Credit Agreement shall not be deposited into the
U.S. Borrower Dollar Collateral Account
 
 
- 8 -

--------------------------------------------------------------------------------


 
(b)  If any of the foregoing amounts required to be deposited with the
Depositary in accordance with the terms of this Depositary Agreement are
received by the U.S. Borrower (or any Subsidiary of the U.S. Borrower), such
Borrower shall (or shall cause any such Subsidiary to) hold such payments in
trust for the DIP Administrative Agent and shall promptly remit such payments to
the Depositary for deposit in the U.S. Borrower Dollar Collateral Account, in
the form received, with any necessary endorsements.
 
(c)  The U.S. Borrower hereby irrevocably authorizes the Depositary to make
withdrawals and transfers of monies on each Subject Transfer Date (via wire
transfer) to the extent then available in the U.S. Borrower Dollar Collateral
Account, upon the receipt of a Withdrawal Certificate of the U.S. Borrower by
the Depositary in accordance with Section 3.1 setting forth the amounts to be
withdrawn from the U.S. Borrower Dollar Collateral Account and the amounts to be
transferred pursuant to this clause (c) in accordance with the terms of this
Depositary Agreement in the following order of priority, all as set forth in
such Withdrawal Certificate:
 
first, on each Subject Transfer Date, to the DIP Administrative Agent by wire
transfer to the DIP Administrative Agent Payment Account, any amounts (including
interest, fees, expense payments, indemnity payments or otherwise) due and
payable to the DIP Administrative Agent, the Depositary and the DIP Lenders
within the next five (5) Business Days in respect of or in connection with the
Amended Credit Agreement and any other DIP Loan Document, respectively (without
duplication of amounts transferred in accordance with Section 3.3(c) and 3.4(c)
in respect thereof); and

 
second, on each Subject Transfer Date, to the U.S. Borrower by wire transfer to
the U.S. Borrower Payment Account, the U.S. Borrower Permitted Expenses due and
payable within the next five (5) Business Days (less the aggregate amount of
transfers from the U.S. Borrower Dollar Collateral Account theretofore
transferred in respect of such U.S. Borrower Permitted Expenses).
 
Section 3.3       Luxembourg Borrower Dollar Collateral Account.
 
(a)  The following amounts shall be deposited in the Luxembourg Borrower Dollar
Collateral Account directly, or if received by the Luxembourg Borrower, as soon
as practicable upon receipt:
 
(i)           all proceeds of New Money Dollar DIP Term Loans borrowed by the
Luxembourg Borrower under the Amended Credit Agreement except as otherwise
provided in clause (A) or clause (B) of the immediately succeeding sentence; and
 
(ii)           all interest income on Permitted Investments attributable to the
Luxembourg Borrower Dollar Collateral Account.
 
The proceeds of New Money Dollar DIP Term Loans borrowed by the Luxembourg
Borrower and applied to the payment of fees, costs and expenses of the DIP
Administrative Agent, the Depositary and the DIP Lenders or other costs and
expenses attributable to the Amended Credit Agreement on the DIP Effective Date
in accordance with the Amended Credit Agreement shall not be deposited into the
Luxembourg Borrower Dollar Collateral Account.
 
 (b)  If any of the foregoing amounts required to be deposited with the
Depositary in accordance with the terms of this Depositary Agreement are
received by the Luxembourg Borrower (or any Subsidiary of the Luxembourg
Borrower), such Borrower shall (or shall cause any such Subsidiary to) hold such
payments in trust for the DIP Administrative Agent and shall promptly remit such
payments to the Depositary for deposit in the Luxembourg Borrower Dollar
Collateral Account, in the form received, with any necessary endorsements.
 
 
 
- 9 -

--------------------------------------------------------------------------------


 
(c)  The Luxembourg Borrower hereby irrevocably authorizes the Depositary to
make withdrawals and transfers of monies on each Subject Transfer Date (via wire
transfer) to the extent then available in the Luxembourg Borrower Dollar
Collateral Account, upon the receipt of a Withdrawal Certificate of the
Luxembourg Borrower by the Depositary in accordance with Section 3.1 setting
forth the amounts to be withdrawn from the Luxembourg Borrower Dollar Collateral
Account and the amounts to be transferred pursuant to this clause (c) in
accordance with the terms of this Depositary Agreement in the following order of
priority, all as set forth in such Withdrawal Certificate:
 
first, on each Subject Transfer Date, to the DIP Administrative Agent by wire
transfer to the DIP Administrative Agent Payment Account, any amounts (including
interest, fees, expense payments, indemnity payments or otherwise) due and
payable to the DIP Administrative Agent, the Depositary and the DIP Lenders
within the next five (5) Business Days in respect of or in connection with the
Amended Credit Agreement and any other DIP Loan Document, respectively (without
duplication of amounts transferred in accordance with Section 3.2(c) and 3.4(c)
in respect thereof); and
 
second, on each Subject Transfer Date, to the Luxembourg Borrower by wire
transfer to the Luxembourg Borrower Dollar Payment Account, the Luxembourg
Borrower Permitted Expenses due and payable within the next five (5) Business
Days (less the aggregate amount of transfers from the Luxembourg Borrower Dollar
Collateral Account and the Luxembourg Borrower Euro Collateral Account
theretofore transferred in respect of such Luxembourg Borrower Permitted
Expenses).


Section 3.4       Luxembourg Borrower Euro Collateral Account.
 
(a)  The following amounts shall be deposited in the Luxembourg Borrower Euro
Collateral Account directly, or if received by the Luxembourg Borrower, as soon
as practicable upon receipt:
 
(i)           all proceeds of New Money Euro DIP Term Loans borrowed by the
Luxembourg Borrower under the Amended Credit Agreement except as otherwise
provided in clause (A) or clause (B) of the immediately succeeding sentence; and
 
(ii)           all interest income on Permitted Investments attributable to the
Luxembourg Borrower Euro Collateral Account.
 
The proceeds of New Money Euro DIP Term Loans borrowed by the Luxembourg
Borrower and applied to the payment of fees, costs and expenses of the DIP
Administrative Agent, the Depositary and the DIP Lenders or other costs and
expenses attributable to the Amended Credit Agreement on the DIP Effective Date
in accordance with the Amended Credit Agreement shall not be deposited into the
Luxembourg Borrower Euro Collateral Account.
 
 (b)  The Luxembourg Borrower hereby irrevocably authorizes the Depositary to
make withdrawals and transfers of monies on each Subject Transfer Date (via wire
transfer) to the extent then available in the Luxembourg Borrower Euro
Collateral Account, upon the receipt of a Withdrawal Certificate of the
Luxembourg Borrower by the Depositary in accordance with Section 3.1 setting
forth the amounts to be withdrawn from the Luxembourg Borrower Euro Collateral
Account and the amounts to be transferred pursuant to this clause (c) in
accordance with the terms of this Depositary Agreement in the following order of
priority, all as set forth in such Withdrawal Certificate:
 
 
- 10 -

--------------------------------------------------------------------------------


 
first, on each Subject Transfer Date, to the DIP Administrative Agent by wire
transfer to the DIP Administrative Agent Payment Account, any amounts (including
interest, fees, expense payments, indemnity payments or otherwise) due and
payable to the DIP Administrative Agent, the Depositary and the DIP Lenders
within the next five (5) Business Days in respect of or in connection with the
Amended Credit Agreement and any other DIP Loan Document, respectively (without
duplication of amounts transferred in accordance with Section 3.2(c) and 3.3(c)
in respect thereof); and
 
second, on each Subject Transfer Date, to the Luxembourg Borrower by wire
transfer to the Luxembourg Borrower Euro Payment Account, the Luxembourg
Borrower Permitted Expenses due and payable within the next five (5) Business
Days (less the aggregate amount of transfers from the Luxembourg Borrower Dollar
Collateral Account and the Luxembourg Borrower Euro Collateral Account
theretofore transferred in respect of such Luxembourg Borrower Permitted
Expenses).



Section 3.5       Permitted Investments.  Amounts deposited in the Collateral
Accounts under this Depositary Agreement shall, at the relevant Borrower’s
written request and direction, be invested by the Depositary in Permitted
Investments.  Except as otherwise provided herein, net interest or gain
received, if any, from such investments shall be deposited into the U.S.
Borrower Dollar Collateral Account, the Luxembourg Borrower Dollar Collateral
Account or the Luxembourg Borrower Euro Collateral Account, as the case may be,
to the extent attributable thereto.  Any loss shall be charged to the applicable
Collateral Account.  Absent written instructions from the relevant Borrower, the
Depositary shall not invest the amounts held in the Collateral Accounts under
this Depositary Agreement in Permitted Investments, until written instructions
regarding investments are received by the Depositary.  The Depositary may make
any and all such investments through its own trust department.  The Depositary
shall not be liable for any depreciation of the value of any investment made
pursuant to this Section 3.5 or for any loss or penalty resulting from any such
investment on the redemption, sale and maturity thereof.  So long as an
outstanding balance remains in any of the Collateral Accounts under this
Depositary Agreement, the Depositary will provide the relevant Borrower with
monthly statements showing the amount of all receipts, the net investment income
or gain received and collected, all disbursements and the amount then available
in each such Collateral Account.  The Depositary shall have no obligation to
invest or reinvest the amounts deposited in the Collateral Accounts if deposited
with the Depositary after 11:00 a.m. (New York time) on such day of
deposit.  Instructions received after 11:00 a.m. (New York time) will be treated
as if received on the following Business Day. In no event shall the Depositary
be deemed an investment manager or adviser in respect of any selection of
investments hereunder.  It is understood and agreed that the Depositary or its
affiliates are permitted to receive additional compensation that could be deemed
to be in the Depositary’s economic self-interest for (i) serving as investment
adviser, administrator, shareholder servicing agent, custodian or sub-custodian
with respect to certain of the investments, (ii) using affiliates to effect
transactions in certain investments and (iii) effecting transactions in
investments.
 
Section 3.6       Disposition of Collateral Accounts Upon the Debt Termination
Date.  In the event that the Depositary shall have received a certificate from
the DIP Administrative Agent stating that the Debt Termination Date shall have
occurred, all transfers contemplated by Section 3.8(c) have been made and all
other amounts required to be paid hereunder and under the other DIP Loan
Documents of which the DIP Administrative Agent is aware shall have been paid in
full, all amounts remaining in the Collateral Accounts (if any) shall, upon
receipt of a certificate from the DIP Administrative Agent authorizing such
payments from the Collateral Accounts, be remitted to or as directed by the
Borrowers, and the Collateral Accounts closed.
 
 
- 11 -

--------------------------------------------------------------------------------


 
Section 3.7       Collateral Account Balance Statements.  The Depositary shall
at such times as the DIP Administrative Agent or either Borrower may from time
to time reasonably request in writing, provide to the DIP Administrative Agent
and such Borrower, the ability to view online fund balance statements in respect
of each of the Collateral Accounts.
 
Section 3.8       Default Events and DIP Loan Maturity Date.
 
(a)           On and after any date on which the Depositary receives written
notice from the Dip Administrative Agent that a Default Event has occurred and
is continuing and the DIP Administrative Agent so directs the Depositary (the
date of receipt of such notice, the “Trigger Event Date”), notwithstanding
anything to the contrary contained herein, the Depositary shall thereafter
accept all notices and instructions required to be given to the Depositary
pursuant to the terms of this Depositary Agreement only from the DIP
Administrative Agent and not from any other Person and the Depositary shall not
withdraw, transfer, pay or otherwise distribute any monies in any of the
Collateral Accounts except pursuant to such notices and instructions from the
DIP Administrative Agent unless such Default Event has been waived or cured, in
which event the terms of this provision will be inapplicable to such Default
Event.


(b)           On the Trigger Event Date, the Depositary shall render an
accounting of all monies in the Collateral Accounts as of the Trigger Event Date
to the DIP Administrative Agent.
 
(c)           On the DIP Loan Maturity Date, the Depositary shall sell or
otherwise liquidate all Permitted Investments and remit to the DIP
Administrative Agent all monies in the Collateral Accounts for application in
accordance with Section 2.10.A(a)(iv) of the Amended Credit Agreement.
 
(d)           The proceeds of any sale, disposition or other realization with
respect to Collateral shall be applied to the payment of obligations owed to the
parties for whose benefit the specific Collateral was held in accordance with
provisions of the Amended Credit Agreement.
 
ARTICLE IV

 
DEPOSITARY
 
Section 4.1       Powers and Immunities.  The Depositary shall not have any
duties or responsibilities except those expressly set forth in this Depositary
Agreement and no implied duties or covenants shall be read against the
Depositary.  The Depositary shall not be a trustee or fiduciary to any DIP
Lender.  Without limiting the generality of the foregoing, the Depositary shall
take all actions as the DIP Administrative Agent shall direct it to perform in
accordance with the express provisions of this Depositary
Agreement.  Notwithstanding anything to the contrary contained herein, the
Depositary shall not be required to take any action which is contrary to this
Depositary Agreement or applicable law.  Neither the Depositary nor any of its
affiliates shall be responsible to the DIP Lenders for any recitals, statements,
representations or warranties made by either Borrower contained in this
Depositary Agreement or any other DIP Loan Document or in any certificate or
other document referred to or provided for in, or received by any DIP Lender
under any DIP Loan Document for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Depositary Agreement or any other DIP Loan
Document or any other document referred to or provided for herein or therein or
for any failure by either Borrower to perform its obligations hereunder or
thereunder.  The Depositary shall not be required to ascertain or inquire as to
the performance by either Borrower of any of its obligations under any DIP Loan
Document or any other document or agreement contemplated hereby or
thereby.  Except as otherwise provided under this Depositary Agreement, the
Depositary shall take action under this Depositary Agreement only as it shall be
directed in writing.  Whenever in the administration of this Depositary
Agreement the Depositary shall deem it necessary or desirable that a factual
matter be proved or established in connection with the Depositary taking,
suffering or omitting to take any action hereunder, such matter (unless other
evidence in respect thereof is herein specifically prescribed) may be deemed to
be conclusively proved or established by a certificate of an Authorized Officer
of the relevant Borrower or the DIP Administrative Agent, if appropriate.  The
Depositary shall have the right at any time to seek instructions concerning the
administration of this Depositary Agreement from the DIP Administrative Agent,
either Borrower or any court of competent jurisdiction.  The Depositary shall
have no obligation to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder.  The
 
- 12 -

--------------------------------------------------------------------------------




Depositary may execute any of the powers hereunder or perform any duties
hereunder either directly or by or through agents, attorneys, custodians or
nominees appointed with due care.  Neither the Depositary nor any of its
officers, directors, employees or agents shall be liable for any action taken or
omitted under this Depositary Agreement or in connection therewith except to the
extent caused by the Depositary’s gross negligence or willful misconduct.


Section 4.2       Reliance by Depositary.  The Depositary shall be entitled to
conclusively rely upon and shall not be bound to make any investigation into the
facts or matters stated in any certificate of an Authorized Officer of either
Borrower, DIP Administrative Agent’s certificate or any other notice or other
document believed by it to be genuine and to have been signed or sent by or on
behalf of the proper Person or Persons, and upon advice and statement of legal
counsel, independent accountants and other experts selected by the Depositary
and shall have no liability for its actions taken thereupon, unless due to the
Depositary’s willful misconduct or gross negligence.  The Depositary shall be
fully justified in failing or refusing to take any action under this Depositary
Agreement (i) if such action would, in the reasonable opinion of the Depositary,
be contrary to applicable law or the terms of this Depositary Agreement, (ii) if
such action is not specifically provided for in this Depositary Agreement, it
shall not have received any such advice or concurrence of the DIP Administrative
Agent as it deems appropriate or (iii) if, in connection with the taking of any
such action that would constitute an exercise of remedies under this Depositary
Agreement (whether such action is or is intended to be an action of the
Depositary or the DIP Administrative Agent), it shall not first be indemnified
to its satisfaction by the DIP Lenders against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action.  The Depositary shall in all cases be fully protected in acting, or in
refraining from acting, under this Depositary Agreement in accordance with a
request of the DIP Administrative Agent, and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the DIP Lenders.
 
Section 4.3       Court Orders.  The Depositary is hereby authorized, in its
exclusive discretion, to obey and comply with all writs, orders, judgments or
decrees issued by any court or administrative agency affecting any money,
documents or things held by the Depositary.  The Depositary shall not be liable
to any of the parties hereto or any of the DIP Lenders or their successors,
heirs or personal representatives by reason of the Depositary’s compliance with
such writs, orders, judgments or decrees, notwithstanding such writ, order,
judgment or decree is later reversed, modified, set aside or vacated.
 
Section 4.4       Resignation or Removal.  Subject to the appointment and
acceptance of a successor Depositary as provided below, the Depositary may
resign at any time by giving thirty (30) days’ written notice thereof to the DIP
Administrative Agent and the Borrowers, provided that in the event the
Depositary is also the DIP Administrative Agent, it must also at the same time
resign as the DIP Administrative Agent.  The Depositary may be removed at any
time with or without cause by the DIP Administrative Agent.  Notwithstanding
anything to the contrary, no resignation or removal of the Depositary shall be
effective until: (i) a successor Depositary is appointed in accordance with this
Section 4.4, (ii) the resigning or removed Depositary has transferred to its
successor all of its rights and obligations in its capacity as the Depositary
under this Depositary Agreement, and (iii) the successor Depositary has executed
and delivered an agreement to be bound by the terms hereof and perform all
duties required of the Depositary hereunder.  Within thirty (30) days of receipt
of a written notice of any resignation or removal of the Depositary, the DIP
Administrative Agent (acting on the instruction of Requisite DIP Lenders) shall
appoint a successor Depositary.  If no successor Depositary shall have been
appointed by the DIP
 
- 13 -

--------------------------------------------------------------------------------




Administrative Agent and shall have accepted such appointment within thirty (30)
days after the retiring Depositary’s giving of notice of resignation or the
removal of the retiring Depositary, then the retiring Depositary may apply to a
court of competent jurisdiction to appoint a successor Depositary, which shall
be a bank or trust company which has an office in New York, New York and that
has a combined capital surplus of at least $500,000,000.  Upon the acceptance of
any appointment as Depositary hereunder by the successor Depositary, (a) such
successor Depositary shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Depositary, and the
retiring Depositary shall be discharged from its duties and obligations
hereunder and (b) the retiring Depositary shall promptly transfer all monies and
Permitted Investments within its possession or control to the possession or
control of the successor Depositary and shall execute and deliver such notices,
instructions and assignments as may be necessary or desirable to transfer the
rights of the Depositary with respect to the monies and Permitted Investments to
the successor Depositary.  After the retiring Depositary’s resignation or
removal hereunder as Depositary, the provisions of this Article IV and of
Article V shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Depositary.  Any
corporation into which the Depositary may be merged or converted or with which
it may be consolidated or any corporation resulting from any merger, conversion
or consolidation to which the Depositary shall be a party, or any corporation
succeeding to the business of the Depositary or its corporate trust operations
shall be the successor of the Depositary hereunder without the execution or
filing of any paper with any party hereto or any further act on the part of any
of the parties hereto except where an instrument of transfer or assignment is
required by law to effect such succession, anything herein to the contrary
notwithstanding.


ARTICLE V

 
EXPENSES; INDEMNIFICATION; FEES
 
Section 5.1       Expenses.  Subject to the terms of the agreement referenced in
Section 5.3, the Borrowers, jointly and severally, agree to pay or reimburse all
reasonable out-of-pocket expenses of the Depositary (including reasonable fees
and expenses of counsel) in respect of, or incident to, the administration or
enforcement of any of the provisions of this Depositary Agreement or in
connection with any amendment, waiver or consent relating to this Depositary
Agreement.
 
Section 5.2       Indemnification.  The Borrowers, jointly and severally, agree
to indemnify the Depositary in its capacity as such and, in their capacity as
such, its officers, directors, shareholders, controlling persons, employees,
agents and servants (each, an “Indemnified Depositary Party”) from and against
any and all claims, losses, liabilities and expenses (including the reasonable
fees and expenses of counsel) growing out of or resulting from this Depositary
Agreement (including, without limitation, performance under or enforcement of
this Depositary Agreement, but excluding any such claims, losses or liabilities
resulting from the Indemnified Depositary Party’s gross negligence or willful
misconduct).  This indemnity shall survive the termination of this Depositary
Agreement, and the resignation or removal of the Depositary.
 
Section 5.3       Fees.  On the DIP Effective Date, and on each anniversary of
the DIP Effective Date up to and including the Debt Termination Date, the
Borrowers, jointly and severally, agree to pay the Depositary an annual fee in
an amount mutually agreed on in a separate agreement between the Borrowers and
the Depositary.
 
- 14 -

--------------------------------------------------------------------------------






 
ARTICLE VI


MISCELLANEOUS


Section 6.1       Amendments; Etc.  No amendment or waiver of any provision of
this Depositary Agreement nor consent to any departure by either Borrower
herefrom shall in any event be effective unless the same shall be in writing and
signed by the Dip Administrative Agent (acting at the instruction of the
Requisite DIP Lenders), the Depositary (acting on the instruction of the DIP
Administrative Agent) and the Borrowers.  Any such amendment, waiver or consent
shall be effective only in the specific instance and for the specified purpose
for which given.
 
Section 6.2      Addresses for Notices.  All notices, instructions, requests,
directions and other communications provided for hereunder shall be in writing
and, except as otherwise required by the provisions of this Depositary
Agreement, shall be sufficiently given and shall be deemed given when personally
delivered or, if mailed by registered or certified mail, postage prepaid, or
sent by overnight delivery, upon receipt by the addressee, or if by facsimile or
any other telecommunications device capable of a written record (including
electronic mail), when delivered, in each case addressed to the parties as
follows (or such other address as shall be designated by such party in a written
notice to each other party):
 
The Borrowers:
HAYES-LEMMERZ INTERNATIONAL, INC.
 
15300 Centennial Drive
 
Northville, Michigan 48168
 
Attention:  General Counsel
 
Telecopy no:  (734) 737-2069
 
E-Mail Address:  pcauley@hayes-lemmerz.com
   
DIP Administrative Agent:
DEUTSCHE BANK AG NEW YORK BRANCH
 
as DIP Administrative Agent
 
60 Wall Street
 
Mailstop 2710
 
New York, New York 10005
 
Attention:  Erin Morrissey
 
Telephone no.  (212) 250-1765
 
Telecopy no.:   (212) 797-5690
 
E-Mail Address:  erin.morrissey@db.com
 
Attention:  Michael Meagher
 
Telephone no.  (212) 250-2178
 
Telecopy no.:   (212) 797-5695
 
E-Mail Address:  michael.meagher@db.com
   
Depositary:
DEUTSCHE BANK TRUST COMPANY AMERICAS
 
as Depositary
 
60 Wall Street
 
Mailstop 2710

 
 
 
- 15 -

--------------------------------------------------------------------------------



 

 
New York, New York 10005
 
Attention:  Erin Morrissey
 
Telephone no.  (212) 250-1765
 
Telecopy no.:   (212) 797-5690
 
E-Mail Address:  erin.morrissey@db.com
 
Attention:  Michael Meagher
 
Telephone no.  (212) 250-2178
 
Telecopy no.:   (212) 797-5695
 
E-Mail Address:  michael.meagher@db.com



Section 6.3       Governing Law.  This Depositary Agreement shall be governed by
the laws of the State of New York, except to the extent New York law is
superseded by the Bankruptcy Code.
 
Section 6.4       Headings.  Headings used in this Depositary Agreement are for
convenience of reference only and do not constitute part of this Depositary
Agreement for any purpose.
 
Section 6.5       No Third Party Beneficiaries.  The agreements of the parties
hereto are solely for the benefit of the Borrowers and the DIP Lenders and their
respective successors and assigns and no Person (other than the parties hereto
and the DIP Lenders) shall have any rights hereunder.
 
Section 6.6       No Waiver.  No failure on the part of the Depositary, the DIP
Administrative Agent or any of the DIP Lenders or any of their nominees or
representatives to exercise, and no course of dealing with respect to, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise by the Depositary, the
DIP Administrative Agent or any of the DIP Lenders or any of their nominees or
representatives of any right, power or remedy hereunder preclude any other or
future exercise thereof or the exercise of any other right, power or remedy, nor
shall any waiver of any single Default Event or other breach or default be
deemed a waiver of any other Default Event or other breach or default
theretofore or thereafter occurring.  All remedies either under this Depositary
Agreement or by law or otherwise afforded to any DIP Lender shall be cumulative
and not alternative.
 
Section 6.7       Severability.  If any provision of this Depositary Agreement
or the application thereof shall be invalid or unenforceable to any extent, (a)
the remainder of this Depositary Agreement and the application of such remaining
provisions shall not be affected thereby and (b) each such remaining provision
shall be enforced to the greatest extent permitted by law.
 
Section 6.8       Successors and Assigns.  All covenants, agreements,
representations and warranties in this Depositary Agreement by each party hereto
shall bind and, to the extent permitted hereby, shall inure to the benefit of
and be enforceable by their respective successors and assigns, whether so
expressed or not, provided that neither Borrower may assign its rights or
obligations hereunder without the consent of the DIP Administrative Agent and
the Depositary.
 
Section 6.9       Execution in Counterparts.  This Depositary Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.
 
Section 6.10     Force Majeure.  The DIP Administrative Agent and the Depositary
shall not incur any liability for not performing any act or fulfilling any duty,
obligation or responsibility hereunder by reason of any occurrence beyond the
control of the DIP Administrative Agent and Depositary (including but not
limited to any act or provision of any present or future law or regulation or
governmental authority, any act of God or war, civil unrest, local or national
disturbance or disaster, any act of terrorism, or the unavailability of the
Federal Reserve Bank wire or facsimile or other wire or communication facility).
 
 
- 16 -

--------------------------------------------------------------------------------


 
Section 6.11     Patriot Act.  The parties hereto acknowledge that in accordance
with Section 326 of the USA Patriot Act the DIP Administrative Agent and
Depositary, like all financial institutions and in order to help fight the
funding of terrorism and money laundering, are required to obtain, verify, and
record information that identifies each person or legal entity that establishes
a relationship or opens an account.  The parties to this Depositary Agreement
agree that they will provide the DIP Administrative Agent and Depositary with
such information as it may request in order for the DIP Administrative Agent and
Depositary to satisfy the requirements of the USA Patriot Act.
 
Section 6.12      Effect of this Depositary Agreement.  Nothing in this
Depositary Agreement limits or shall be construed as a waiver of the rights of
the DIP Lenders under the Orders and in the case of any conflict between the
express terms and provisions of this Depositary Agreement and the express terms
and provisions of the Orders, unless such term or provision in the Orders is
phrased as "as defined in" or "as more fully described in" this Depositary
Agreement, the terms and provisions of the Orders shall govern.


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
- 17 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Depositary Agreement to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first above written.
 


 

 
HLI OPERATING COMPANY, INC.,
             
By:
     /s/ Mark A. Brebberman
   
Name:  Mark A. Brebberman
   
Title:     Chief Financial Officer
             
HAYES LEMMERZ FINANCE LLC – LUXEMBOURG S.C.A.,
             
By:
     /s/ Mark A. Brebberman
   
Name:  Mark A. Brebberman
   
Title:     Chief Financial Officer






--------------------------------------------------------------------------------




 


 

 
DEUTSCHE BANK AG NEW YORK BRANCH,
 
as DIP Administrative Agent
     
By:
     /s/ Erin Morrissey
   
Name:  Erin Morrissey
   
Title:    Vice President
       
By:
    /s/ Michael M. Meagher
   
Name:  Michael M. Meagher
   
Title:    Vice President
       
DEUTSCHE BANK TRUST COMPANY AMERICAS,
 
as Depositary
     
By:
     /s/ Erin Morrissey
   
Name:  Erin Morrissey
   
Title:    Vice President
       
By:
    /s/ Michael M. Meagher
   
Name:  Michael M. Meagher
   
Title:    Vice President




 

--------------------------------------------------------------------------------






EXHIBIT A
to Depositary Agreement
 
FORM OF WITHDRAWAL CERTIFICATE
 
WITHDRAWAL CERTIFICATE
 
Date:  _____________ __, 20__
 
Deutsche Bank Trust Company Americas,
     as Depositary
60 Wall Street
Mailstop 2710
New York, New York 10005
Attention:  Trust and Securities Services
Telecopy no.:   [_________]
E-Mail Address:  [___________]]


 
Re:           HLI Operating Company and Hayes Lemmerz Finance LL – Luxembourg
S.C.A.
 
 
Ladies and Gentlemen:
 
This Withdrawal Certificate is delivered pursuant to the Depositary Agreement
dated as of May 12, 2009 (as amended, modified and supplemented and in effect
from time to time, the “Depositary Agreement”) among HLI Operating Company,
Inc., a Delaware corporation (the “U.S. Borrower”), and Hayes Lemmerz Finance
LLC - Luxembourg S.C.A., a société en commandite par actions organized under the
laws of the Grand Duchy of Luxembourg (the “Luxembourg Borrower” and, together
with the U.S. Borrower, the “Borrowers”), Deutsche Bank AG New York Branch, in
its capacity as DIP Administrative Agent for the DIP Lenders (together with its
successors and permitted assigns in such capacity, the “DIP Administrative
Agent”), and Deutsche Bank Trust Company Americas, in its capacity as depositary
and as securities intermediary (together with its successors and permitted
assigns in such capacity, the “Depositary”).  Unless otherwise defined herein or
unless the context otherwise requires, terms used in this Withdrawal Certificate
have the meanings provided in the Depositary Agreement.  This Withdrawal
Certificate is intended to implement the provisions of the Depositary Agreement
and, in the event of any inconsistency between this Withdrawal Certificate and
the provisions of the Depositary Agreement, the provisions of the Depositary
Agreement shall govern.
 
In this Withdrawal Certificate, Depositary is hereby directed to withdraw funds
from the following Accounts and apply such funds as provided herein (check each
Account that applies and include in the Withdrawal Certificate only the pages
applicable to the Account(s) which have been checked).
 
This Withdrawal Certificate relates to ________________, 20__ which is a Subject
Transfer Date.
 

--------------------------------------------------------------------------------






 
£
 
U.S. BORROWER DOLLAR COLLATERAL ACCOUNT

 
The U.S. Borrower hereby directs Depositary to withdraw from the U.S. Borrower
Dollar Collateral Account the following amounts and transfer such amounts on the
Subject Transfer Date (check each that applies):
 
£           Transfer $_________ to the DIP Administrative Agent by wire transfer
to the DIP Administrative Agent Payment Account for payment of the following
amounts in accordance with Section 3.2(c)(first) of the Depositary Agreement:
 
(i) $___________ with respect to interest payable to the DIP Lenders with
respect to DIP Loans; and
 
(ii) $___________ with respect to [SPECIFY] payable to the [DIP Lenders][the DIP
Administrative Agent][the Depositary] with respect to the DIP Loan Documents.
 
£           Transfer $_________ to the U.S. Borrower by wire transfer to the
U.S. Borrower Payment Account for payment of U.S. Borrower Permitted Expenses
with respect to the next succeeding five (5) Business Days.
 

--------------------------------------------------------------------------------






 
£
 
LUXEMBOURG BORROWER DOLLAR COLLATERAL ACCOUNT

 
The Luxembourg Borrower hereby directs Depositary to withdraw from the
Luxembourg Borrower Dollar Collateral Account the following amounts and transfer
such amounts on the Subject Transfer Date (check each that applies):
 
£           Transfer $_________ to the DIP Administrative Agent by wire transfer
to the DIP Administrative Agent Payment Account for payment of the following
amounts in accordance with Section 3.3(c)(first) of the Depositary Agreement:
 
(i) $___________ with respect to interest payable to the DIP Lenders with
respect to DIP Loans; and
 
(ii) $___________ with respect to [SPECIFY] payable to the [DIP Lenders][the DIP
Administrative Agent][the Depositary] with respect to the DIP Loan Documents.
 
£           Transfer $_________ to the Luxembourg Borrower by wire transfer to
the Luxembourg Borrower Dollar Payment Account for payment of Luxembourg
Borrower Permitted Expenses with respect to  next succeeding five (5) Business
Days.
 

--------------------------------------------------------------------------------






 
£
 
LUXEMBOURG BORROWER EURO COLLATERAL ACCOUNT

 
The Luxembourg Borrower hereby directs Depositary to withdraw from the
Luxembourg Borrower Euro Collateral Account the following amounts and transfer
such amounts on the Subject Transfer Date (check each that applies):
 
£           Transfer €_________ to the DIP Administrative Agent by wire transfer
to the DIP Administrative Agent Payment Account for payment of the following
amounts in accordance with Section 3.4(c)(first) of the Depositary Agreement:
 
(i) €___________ with respect to interest payable to the DIP Lenders with
respect to DIP Loans; and
 
(ii) €___________ with respect to [SPECIFY] payable to the [DIP Lenders][the DIP
Administrative Agent][the Depositary] with respect to the DIP Loan Documents.
 
£           Transfer €_________ to the Luxembourg Borrower by wire transfer to
the Luxembourg Borrower Euro Payment Account for payment of Luxembourg Borrower
Permitted Expenses with respect to the next succeeding five (5) Business Days.
 

--------------------------------------------------------------------------------




INSERT THIS PAGE WITH ANY WITHDRAWAL CERTIFICATE
 
CERTIFICATION
 
Each Borrower requesting a transfer under this Withdrawal Certificate hereby
certifies, represents and warrants as follows:
 
(a)           Representations and Warranties; No Defaults.  The following
statements shall be true on the date of this Withdrawal Certificate and on the
Subject Transfer Date, both before and after giving effect to the transfers
contemplated hereby and to the application of the proceeds of such transfers:
 
(i)           the representations and warranties set forth in Article IV.A of
the Amended Credit Agreement and in the other DIP Loan Documents are true and
correct in all material respects, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date;
 
(ii)           the transfers contemplated hereby and the application of the
proceeds of such transfers do not violate any Requirement of Law, the provisions
of the Interim Order, the Final Order (if in effect) or the provisions of any
DIP Loan Document and are not enjoined, temporarily, preliminarily or
permanently; and
 
(iii)           no Default or Event of Default under Section 9.1.A of the
Amended Credit Agreement  shall have occurred and be continuing.
 
(b)           Use of Proceeds.
 
(i)           The amounts being transferred are with respect to U.S. Borrower
Permitted Expenses (in the case of the of the U.S. Borrower and its
Subsidiaries) and the Luxembourg Permitted Expenses (in the case of the
Luxembourg Borrower and its Subsidiaries)  that are due and payable within the
next succeeding five (5) Business Days, in each case consistent with the
Adjusted Budget, the Orders and the DIP Loan Documents (the amounts described
above, the “Permitted Amounts”);
 
(ii) Without giving effect to the transfers contemplated hereby and to the
application of the proceeds of such transfers, the excess (if any) of (A)
Available Cash of the Obligors on the date of this Withdrawal Certificate (taken
together with Available Cash of the Obligors reasonable expected to be available
within the succeeding five (5) Business Days) over (B) $12,500,000 is
insufficient to pay the Permitted Amounts.
 
(iii)           The Borrowers shall apply the amounts being transferred for the
intended purpose of such transfer in accordance with the DIP Loan Documents, and
for no other purposes.
 
(c)           Interim Order or Final Order in Effect.  The Interim Order or
Final Order (as applicable) and the Amended Credit Agreement and the other DIP
Loan Documents shall be in full force and effect, and shall not, in whole or in
part, have been reversed, modified, amended, stayed, vacated, appealed or
subject to a stay pending appeal or otherwise challenged or subject to any
pending or threatened (in writing) challenge or proceeding in any jurisdiction
in any part of the world and the Debtors shall be in compliance with the Interim
Order or Final Order, as applicable.
 

--------------------------------------------------------------------------------


 
 


 
IN WITNESS WHEREOF, this Withdrawal Certificate is duly executed and delivered
by a duly authorized representative of each Person executing this Withdrawal
Certificate as of the date first above written.
 

 
HLI OPERATING COMPANY, INC.,
             
By:
     
Name:
   
Title:
             
HAYES LEMMERZ FINANCE LLC – LUXEMBOURG S.C.A.,
             
By:
     
Name:
   
Title:










